Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 26 June 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,965,323 and U.S. 10,379,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A data storage device configured to be coupled to an access device ... the controller configured to: determine multiple task queues based on one or more architectural aspects of the memory, the controller, or a combination thereof ... assign a particular task of the plurality of tasks into one of the multiple task queues based upon a protocol type of the particular task, select a first queue of the multiple task queues within the task scheduler module based on a selection scheme ... wherein the selection scheme comprises selecting based on a weight value, wherein the selection scheme further comprises alternating between the first queue and a set of queues, the set of queues comprising the second queue, a third queue, and a fourth queue, and wherein the selection scheme is cyclical with respect to the set of queues, wherein the weight 
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Canepa et al., U.S. 2014/0281083 A1, teaches a weighted round robin scheme for queue selection based on a priority, wherein one or more queues may be moved into a particular service group corresponding to particular priority levels, but does not more specifically teach a controller comprising multiple tasks queues configured based on an architectural aspect of a storage device, wherein the selection scheme comprises cyclically alternating between a first queue and a set of queues comprising second, third and fourth queues, wherein the selection is additionally based on a weight corresponding to a number of tasks concurrently executed or consecutively selected;
Lee, Man-Ho Lawrence, U.S. 2005/0055694 A1, teaches service groups comprising multiple consumers, wherein requests for each said consumer are grouped into a single queue of tasks to be processed, and a weighted selection scheme corresponding to group weights, but does not more specifically teach a controller comprising multiple tasks queues configured based on an architectural aspect of a storage device, wherein the selection scheme comprises cyclically alternating between a first queue and a set of queues comprising second, third and fourth queues, wherein the selection is additionally based on a weight corresponding to a number of tasks concurrently executed or consecutively selected;
Marshak et al., U.S. 8,261,029 B1, teaches assigning weights to remote data facility groups based on a determination of a dynamic priority parameter in consideration of a proportion of workload comprised in each of a plurality of queues for the group, but does not more 
Miyamoto et al., U.S. 2015/0067291 A1, teaches a weighted round robin selection scheme that takes into consideration priority groups of one or more queues which may be changed based on ongoing factors, but does not more specifically teach a controller comprising multiple tasks queues configured based on an architectural aspect of a storage device, wherein the selection scheme comprises cyclically alternating between a first queue and a set of queues comprising second, third and fourth queues, wherein the selection is additionally based on a weight corresponding to a number of tasks concurrently executed or consecutively selected; and
A. Sarkar, P. P. Chakrabarti and R. Kumar, "Frame-Based Proportional Round-Robin," in IEEE Transactions on Computers, vol. 55, no. 9, pp. 1121-1129, Sept. 2006, teaches an improved weighted round-robin selection scheme for a plurality of queues having resource requirements, but does not more particularly teach a controller comprising multiple tasks queues configured based on an architectural aspect of a storage device, wherein the selection scheme comprises cyclically alternating between a first queue and a set of queues comprising second, third and fourth queues, wherein the selection is additionally based on a weight corresponding to a number of tasks concurrently executed or consecutively selected.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 8 and 15 contain subject matter similar to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191